       Case 2:20-cv-02214-DDC-JPO Document 13 Filed 07/17/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

HECTOR BECERRA,

                Plaintiff,

v.
                                                                Case No. 20-2214-DDC-JPO
WALMART, INC.,

             Defendant.
_______________________________________

                                               ORDER

        The court has been notified that the parties have settled and compromised the claims in this

lawsuit.

        IT IS THEREFORE ORDERED that the clerk administratively terminate this action

without prejudice to the rights of the parties to reopen the proceedings for good cause shown, for the

entry of any stipulation or order, or for any other purpose required to obtain a final determination of

the litigation. On or before August 17, 2020, the parties shall file a stipulation of dismissal under

Rule 41(a)(1) of the Federal Rules of Civil Procedure. If no such stipulation is received within the

specified time and the parties have not reopened for the purpose of obtaining a final determination,

this order shall constitute, for purposes of Rule 58 of the Federal Rules of Civil Procedure, the

Court’s entry of final judgment of dismissal with prejudice under Rule 41(a)(2).

        IT IS SO ORDERED.

        Dated this 16th day of July, 2020, at Kansas City, Kansas.

                                                s/ Daniel D. Crabtree
                                                DANIEL D. CRABTREE
                                                UNITED STATES DISTRICT JUDGE
